DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 7/20/2020.  Since the initial filing, claims 1-38 have been cancelled, claims 39-59 have been added and no claims have been amended.  Thus, claims 39-59 are pending in the application.
Claim Objections
Claim 59 is objected to because of the following informalities:  
Line 7: change “inlet, each of the second walls” to “inlet; wherein each of the second walls” for clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49, 52 and 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation "the first flap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a first flap” to overcome this rejection.
Claim 52 recites the limitation "the sleeve central portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a sleeve central portion” to overcome this rejection.
Claim 52 recites the limitation "the spacers" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “at least one spacer” to overcome this rejection.
Claim 53 recites the limitation "the first flap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a first flap” to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39-41, 44, 45, 48, 50, 56 and 57 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vess (US 2010/0081974).
In regards to claim 39, Vess discloses an inflatable compression sleeve (compression device 10) for performing compression therapy on a limb of a subject (paragraph 15), the compression sleeve comprising a plurality of inflatable pockets (bladders 18), each extending substantially transversely (see Annotated Fig 1); wherein each of the pockets is adjacent to at least one other pocket from the plurality of pockets (see Annotated Fig 1); wherein each of the pockets respectively comprises a first wall (layer 20), a second wall opposite to the first wall (layer 22), and an air inlet (connector components 38), each of the first walls and the second walls being airtight (paragraph 16 line 17-19), each of the second walls being adjacent to the limb when the compression sleeve is wrapped about the limb (paragraph 16 line 1-3); and wherein at least one of the pockets is fingered, comprising a pocket extension (conduits 28) projecting substantially longitudinally from a pocket main portion of the respective pocket, the pocket extension comprising the respective air inlet (see Annotated Fig 1).

    PNG
    media_image1.png
    649
    520
    media_image1.png
    Greyscale

Annotated Fig 1
In regards to claim 40, Vess discloses the device of claim 39 and Vess further discloses wherein the pocket extensions and the air inlets are configured such as to allow connecting the air inlets to a single connector of an inflating device (connector components 38 receive matable connector components 40 on controller unit 14, paragraph 19).
In regards to claim 41, Vess discloses the device of claim 40 and Vess further discloses wherein the air inlets are aligned, thereby facilitating connection thereof to a single connector (see Annotated Fig 2).
In regards to claim 42, Vess discloses the device of claim 39 and Vess further discloses wherein at least two of the pockets are fingered, wherein each of the pocket extensions is adjacent to at least one other of the pocket extensions (see Annotated Fig 1).
In regards to claim 44, Vess discloses the device of claim 40 and Vess further discloses wherein at least one of the air inlets comprises an asymmetrical feature, such as to allow connection to a matching asymmetrical connector only in a single orientation of the asymmetrical connector (paragraph 16, Annotated Fig 3).

    PNG
    media_image2.png
    346
    410
    media_image2.png
    Greyscale

Annotated Fig 3
In regards to claim 45, Vess discloses the device of claim 39 and Vess further discloses wherein the first wall of each pocket is connected to the second wall of the pocket along a respective at least one airtight seam (layers 20 and 22 joined by sealing lines 24, paragraph 17 line 8-10).
In regards to claim 48, Vess discloses the device of claim 39 and Vess further discloses wherein the first wall comprises a first wall internal layer (layer 20) and a first wall external layer (outer layer forming exterior surface, paragraph 16 line 25-26), wherein the second wall comprises a second wall internal layer (layer 22) and a second wall external layer (inner layer or liner for contacting skin, paragraph 16 line 23-25), and wherein the first wall internal layer and the second wall internal layer are made of airtight materials (layers 20 and 22 air impermeable, paragraph 16 line 17-18).
In regards to claim 50, Vess discloses the device of claim 39 and Vess further discloses wherein each pocket, which is fingered, further comprises a respective spacer (spacer 34) in the form of a thin layer between the respective first wall and second wall, at least a part of the spacer being located in the respective pocket extension and being configured to prevent adherence at the pocket extension of the respective first wall and the respective second wall to the spacer (paragraph 18, Fig 4-6).
In regards to claim 56, Vess discloses the device of claim 39 and Vess further discloses wherein, when the inflatable compression sleeve is worn about a limb of a subject with at least one of the plurality of pockets being inflated, the second wall of the inflated pocket compresses a part of the limb, adjacent thereto (paragraph 16).
In regards to claim 57, Vess discloses the device of claim 39 and Vess further discloses wherein each pocket extension has a respective width at a respective location of the respective air inlet measuring no more than three times a width of the air inlet (see Annotated Fig 3A).

    PNG
    media_image3.png
    595
    421
    media_image3.png
    Greyscale

Annotated Fig 3A
Claim(s) 51 and 57 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Vess (US 2010/0081974) or, in the alternative, under 35 U.S.C. 103 as obvious over Vess (US 2010/0081974).
In regards to claim 51, Vess discloses the device of claim 50 and Vess further discloses wherein each of the spacers is made of non-stick material (spacer of PVC, paragraph 18, see instant Specification page 18 line 15-16).
Or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spacer out of a non-stick material as taught by Vess as this would prevent the extensions from adhering to the spacers and potentially obstructing the passage of air flow through the extensions into the inflatable pockets and impeding the effective use of the device.
In regards to claim 57, Vess discloses the device of claim 39.
Or in the alternative, while Vess does not explicitly disclose wherein each pocket extension has a respective width at a respective location of the respective air inlet measuring no more than three times a width of the air inlet, it has been held that figures may be depended upon for what they reasonably disclose and suggest to one of ordinary skill in the art (see Annotated Fig 3A).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for each pocket extension has a respective width at a respective location of the respective air inlet measuring no more than three times a width of the air inlet as taught by Vess as this would ensure that there would be effective flow through of air while the device is in use.
Claim(s) 59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malhi (US 2013/0085432).
In regards to claim 59, Malhi discloses an inflatable compression sleeve (compression garment 10) for performing compression therapy on a limb of a subject, the sleeve comprising a plurality of inflatable pockets (inflatable chambers 32, 34 and 36) extending substantially transversely along the sleeve (Fig 4); wherein each of the pockets is adjacent to at least one other pocket from the plurality of pockets (Fig 4); wherein each of the pockets respectively comprises an airtight first wall (outer bladder layer 26 may be gas impermeable, paragraph 21), an airtight second wall opposite to the first wall (inner bladder layer 22 may be gas impermeable, paragraph 21), and an air inlet (pressurizer 62 connects to conduits 64, paragraph 26, Fig 1),the second wall being adjacent to the limb when the compression sleeve is wrapped about the limb (paragraph 19); and wherein at least one of the pockets further comprises a spacer configured to prevent adherence thereto of the respective first wall and the respective second wall (foam layer 24 between bladder layers 22 and 26, paragraph 20), at least a part of the spacer being located between a first wall region of the respective first wall and a second wall region of the respective second wall, the first wall region comprising the respective air inlet (paragraph 20, Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39, 46, 48, 52, 53, 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhi (US 2013/0085432) in view of Vess (US 2010/0081974).
In regards to claim 39, Malhi discloses an inflatable compression sleeve (compression garment 10) for performing compression therapy on a limb of a subject (paragraph 18), the compression sleeve comprising a plurality of inflatable pockets (inflatable chambers 32, 34 and 36), each extending substantially transversely (Fig 4); wherein each of the pockets is adjacent to at least one other pocket from the plurality of pockets (Fig 4); wherein each of the pockets respectively comprises a first wall (outer bladder layer 26 and outer layer cover 28), a second wall opposite to the first wall (inner bladder layer 22 and inner layer cover 20), and an air inlet (pressurizer 62 connected to conduits 64, paragraph 26), each of the first walls and the second walls being airtight (paragraph 21 line 4-5), each of the second walls being adjacent to the limb when the compression sleeve is wrapped about the limb (paragraph 19 line 6-7).
Malhi does not disclose wherein at least one of the pockets is fingered, comprising a pocket extension projecting substantially longitudinally from a pocket main portion of the respective pocket, the pocket extension comprising the respective air inlet.
However, Vess teaches wherein at least one of the pockets is fingered, comprising a pocket extension (conduits 28) projecting substantially longitudinally from a pocket main portion of the respective pocket, the pocket extension comprising the respective air inlet (see Annotated Fig 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malhi wherein at least one of the pockets is fingered, comprising a pocket extension projecting substantially longitudinally from a pocket main portion of the respective pocket, the pocket extension comprising the respective air inlet as taught by Vess as this would allow to easier construction of the device wherein the extensions may be integrated into the rest of the material so as to avoid extraneous material or components. 
In regards to claim 46, Malhi in view of Vess teaches the device of claim 39 and Malhi further discloses a first flap and a second flap extending from two side edges (Fig 2), respectively, of a sleeve central portion, the sleeve central portion comprising the pockets, the flaps being configured to fasten onto one another and thereby allow fastening the compression sleeve about a limb of a subject (paragraph 25).
In regards to claim 48, Malhi in view of Vess teaches the device of claim 39 and Malhi further discloses wherein the first wall comprises a first wall internal layer (bladder layer 26, paragraph 20) and a first wall external layer (outer cover layer 28, paragraph 19), wherein the second wall comprises a second wall internal layer (bladder layer 22, paragraph 20) and a second wall external layer (inner cover layer 20, paragraph 19), and wherein the first wall internal layer and the second wall internal layer are made of airtight materials (paragraph 21).
In regards to claim 50, Malhi in view of Vess teaches the device of claim 39 and Malhi further discloses wherein each pocket, which is fingered, further comprises a respective spacer (foam layer 24) in the form of a thin layer between the respective first wall and second wall, and being configured to prevent adherence at the pocket extension of the respective first wall and the respective second wall to the spacer (paragraph 23).
Malhi does not disclose wherein at least a part of the spacer being located in the respective pocket extension.
However, Vess teaches at least a part of the spacer being located in the respective pocket extension (spacer 34, paragraph 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malhi wherein at least a part of the spacer being located in the respective pocket extension as taught by Vess as this would help prevent the extensions from collapsing or otherwise deforming in ways that might obstruct air flow when the device is in use.
In regards to claim 51, Malhi in view of Vess teaches the device of claim 50 and Malhi further discloses wherein each of the spacers is non- smooth (foam layer 24, paragraph 21).
In regards to claim 52, Malhi in view of Vess teaches the device of claim 48 and Malhi further discloses wherein the sleeve central portion comprises five layers (Fig 3): an outer sheet of porous material comprising the first wall external layers (layer 28 may be made of woven or non-woven fabric, paragraph 21); a first airtight sheet comprising the first wall internal layers (bladder layer 26 maybe of gas impermeable material, paragraph 21); an extended spacer which comprises the spacers and which extends along at least a part of the sleeve central portion (foam layer 24 extends through substantially all of the device, paragraph 23); a second airtight sheet comprising the second wall internal layers (bladder layer 22 may be made of gas impermeable material, paragraph 21); and a non-woven garment comprising the second wall external layers (inner cover layer 20 may be made of woven or non-woven fabric, paragraph 21); wherein the five layers are disposed on one another and are connected such as to define the pockets (paragraph 22 and 23).
In regards to claim 53, Malhi in view of Vess teaches the device of claim 52 and Malhi further discloses wherein the first flap is also five layered (five layers throughout device, Fig 3).
Claim 43 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vess (US 2010/0081974) in view of Tordella (US 2005/0187503).
In regards to claim 43, Vess discloses the device of claim 42.
Vess does not disclose wherein all of the pocket extensions project substantially downwards or wherein the pocket extensions alternately project upwards and downwards.
However, Tordella teaches wherein all of the pocket extensions project substantially downwards (tubing 66-68 extends downwards, Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vess wherein all of the pocket extensions project substantially downwards as taught by Tordella as such positioning is known in the art and it has been held that a simple rearrangement of parts does not patentably distinguish over the prior art (MPEP 2144.04 VI C).
In regards to claim 58, Vess discloses the device of claim 39.
Vess does not disclose wherein each pocket extension projects from a respective transverse edge of the respective pocket main portion at an angle no greater than 30 degrees relative to an axis normal to the transverse edge.
However, Tordella teaches wherein each pocket extension projects from a respective transverse edge of the respective pocket main portion at an angle no greater than 30 degrees relative to an axis normal to the transverse edge (see Annotated Fig 1).

    PNG
    media_image4.png
    477
    544
    media_image4.png
    Greyscale

Annotated Fig 1
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vess wherein each pocket extension projects from a respective transverse edge of the respective pocket main portion at an angle no greater than 30 degrees relative to an axis normal to the transverse edge as taught by Todella as as such positioning is known in the art and it has been held that a simple rearrangement of parts does not patentably distinguish over the prior art (MPEP 2144.04 VI C).
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhi (US 2013/0085432) in view of Vess (US 2010/0081974) as applied above and in further view of Martin (US 6756327).
In regards to claim 47, Malhi in view of Vess teaches the device of claim 46 and Malhi further discloses wherein an outer surface of the first flap comprises loop, and wherein an inner surface of the second flap comprises hook, respectively (paragraph 25).
Malhi does not disclose wherein the hook and loop sections comprised of PE, EVA, PVC or TPU.
However, Martin teaches hook and loop material that may be comprised of thermoplastic polymers such as polyethylene (column 3 line 17-18), thermoplastic polyurethane (column 4 line 12) and ethyl vinyl acetate (column 4 line 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malhi wherein the hook and loop sections comprised of PE, EVA or TPU as taught by Martin as these are known materials from which to make hook and loop fasteners for effectively securing the device to the user while in use.
Claim 54 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vess (US 2010/0081974) in view of Meyer (US 2009/0062703).
In regards to claim 54, Vess discloses the device of claim 39.
Vess does not disclose wherein the first wall and second wall are configured not to adhere to one another.
However, Meyer teaches wherein the first wall and second wall (sheets 12 and 14) are configured not to adhere to one another (layers separated by textures to separate them, paragraph 58).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vess wherein the first wall and second wall (sheets 12 and 14) are configured not to adhere to one another as taught by Meyer as this would prevent the two layers of the bladder from deforming in a manner that might impede efficient use of the device.
In regards to claim 55, Vess in view of Meyer teaches the device of claim 54 and the combination further teaches wherein an internal layer of the first wall and an internal layer of the second wall, opposite to the internal layer of the first wall, are non-smooth (paragraph 58).
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhi (US 2013/0085432) in view of Vess (US 2010/0081974) as applied above and in further view of Tordella (US 2005/0187503).
In regards to claim 49, Malhi in view of Vess teaches the device of claim 39.
Malhi does not disclose wherein regions in the compression sleeve, which do not comprise the pockets, comprise ventilation holes and/or wherein the first flap comprises ventilation holes.
However, Tordella teaches wherein regions in the compression sleeve, which do not comprise the pockets, comprise ventilation holes and/or wherein the first flap comprises ventilation holes (vent holes 47, paragraph 42, Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Malhi wherein regions in the compression sleeve, which do not comprise the pockets, comprise ventilation holes and/or wherein the first flap comprises ventilation holes as taught by Tordella as this would allow heat or moisture buildup beneath the device to escape to ensure user comfort.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785